J-S41013-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    WARREN DARNELL MATTHEWS                    :
                                               :
                       Appellant               :   No. 125 MDA 2020

       Appeal from the Judgment of Sentence Entered November 25, 2019
                  In the Court of Common Pleas of York County
              Criminal Division at No(s): CP-67-CR-0001519-2019,


BEFORE:      KUNSELMAN, J., McLAUGHLIN, J., and STRASSBURGER, J.*

CONCURRING MEMORANDUM BY STRASSBURGER, J.:

                                                    FILED DECEMBER 01, 2020

        I join the Majority’s memorandum with the additional comment that,

although the law guiding our analysis of weight-of-the-evidence claims applies

to jury and non-jury trials, see Majority Memorandum at 6, it would be highly

incongruous for a trial judge presiding over a non-jury trial to find her own

decision shocks her conscience. As in this case, a judge in a non-jury trial has

the dual duties of determining the weight and admissibility of evidence. A trial

court sitting as fact-finder is unlikely to find, in response to a post-sentence

motion, that it reached a verdict contrary to the evidence.




____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S48019-19




              -2-